Citation Nr: 0317731	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  96-37 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to evaluations in excess of 30 percent from 
October 1995 and 50 percent from November 1996 for dysthymia.

2.  Entitlement to an evaluation in excess of 40 percent for 
degenerative joint disease with spinal bifida of the lumbar 
spine.

3.  Entitlement to a compensable evaluation for 
fibromyositis.

4.  Entitlement to a total rating based on individual 
unemployability.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active service from April 1973 to July 1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Roanoke Regional Offices (RO).

By March 2002 rating decision, the RO granted an increased 
rating for the veteran's dysthymia.  Specifically, a 30 
percent evaluation was granted effective October 24, 1995, 
and a 50 percent evaluation was granted effective November 7, 
1996.  Although each increase represents a grant of benefits, 
a decision awarding a higher rating, but less that the 
maximum available benefit does not abrogate the pending 
appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this 
matter continues before the Board.

By July 2002 rating decision, the RO denied entitlement to a 
total disability rating based on individual unemployability 
(TDIU).  The veteran filed a timely notice of disagreement 
with respect to this issue in January 2003.  See 38 C.F.R. 
§§ 20.200, 20.201. 20.302(a) (2002).  However, a statement of 
the case has not yet been issued.  As no statement of the 
case on this matter has been issued, additional action by the 
RO is required as set forth in the Remand portion of this 
decision.  See Manlincon v. West, 12 Vet. App. 328 (1999).


FINDINGS OF FACT

1.  Prior to November 7, 1996, the veteran's dysthymia was 
manifested by no more than definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people, and psychoneurotic symptoms that 
result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.

2.  After November 7, 1996, the veteran's dysthymia has been 
manifested by no more than an ability to establish and 
maintain effective or favorable relationships with people 
that is severely impaired, and the psychoneurotic symptoms 
that are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment

3.  The veteran's low back disability is manifested by no 
more than severe limitation of motion with degenerative 
changes.

4.  The veteran suffers from neither fibromyalgia nor 
fibromyositis.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent for the veteran's service-connected 
dysthymia for the period before November 7, 1996 have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Diagnostic Code 9433 (1996).

2.  Beginning November 7, 1996, the criteria for entitlement 
to a disability evaluation of 70 percent, but no higher, for 
the veteran's service-connected dysthymia, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Diagnostic Code 9433 (1996).

3.  The criteria for entitlement to a disability evaluation 
in excess of 40 percent for the veteran's service-connected 
low back disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and 
Diagnostic Code 5292 (2002).

4.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected fibromyositis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Diagnostic Code 5099-5024 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefits enumerated 
above.  The discussions in the rating decision, statement of 
the case rating decisions, statement of the case, and 
supplemental statement of the case have informed the claimant 
of the information and evidence necessary to warrant 
entitlement to the benefits sought.  Moreover, in the March 
2002 supplemental statement of the case, the veteran was 
advised of the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes VA 
and private medical records and relevant medical examination 
reports.  As the record shows that the veteran has been 
afforded VA examinations in connection with his claims, the 
requirements of 38 C.F.R. § 3.159(c)(4) (2002) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issues on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claims.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Factual Background 

By June 1991 rating decision, the RO granted service 
connection for degenerative joint disease and for 
fibromyositis.  

By February 1993 rating decision, the RO recharacterized 
degenerative joint disease as degenerative joint disease with 
spina bifida at L5.  The RO also granted service connection 
for dysthymia.

In October 1995, the veteran filed claims of increased 
ratings for dysthymia, a low back disability, and for 
fibromyositis.  On filing his claims he was rated 40 percent 
disabled for L5 degenerative joint disease and spina bifida, 
zero percent disabled for fibromyositis, and 10 percent 
disabled for dysthymia.

By June 1996 rating decision, the RO denied increased ratings 
for the foregoing disabilities.  

August 1996 private psychological records reflected 
complaints of depression and anger.  The examiner stated that 
the veteran appeared anxious.  The veteran indicated that he 
attended classes at a local college where he was classified 
as a junior.  His hobby was "lying around" and doing 
nothing.  The examiner diagnosed dysthymic disorder and a 
personality disorder not otherwise specified.  

On July 1997 private psychological evaluation, the examiner 
noted that the veteran's speech was normal.  His thoughts 
were coherent and clear.  The veteran said that he was angry 
and afraid.  The examiner diagnosed intermittent explosive 
disorder, post-traumatic stress disorder, pain disorder, and 
moderate major depressive disorder.

An April 1998 private psychological report reflected that the 
veteran was cooperative during the interview.  He was dressed 
neatly, was oriented to person, place, and time, and his 
memory was intact.  His abstract thinking ability was also 
intact.  His speech revealed anxiety.  His concentration was 
impaired.  There was no evidence of delusions or 
hallucinations.  The examiner diagnosed major depression.

A May 2000 private psychiatric evaluation report indicated 
that the veteran complained of anxiety and irritability.  He 
indicated that he did not sleep well and had nightmares.  He 
felt hopeless and worthless.  He stated that he watched 
television during the day and that he did not leave the house 
other than when he had to shop for necessities.  The examiner 
stated that the veteran's affect was depressed.  He was 
neatly dressed, and his concentration was fair.  His memory 
and judgment were intact.  His insight was good.  There was 
no evidence of delusions or hallucinations.  The examiner 
diagnosed major depression.  

On April 2001 VA fibromyalgia examination, the veteran 
complained of migratory muscle aches predominantly over the 
upper body and low back.  However he had no swelling of the 
joints.  He did not suffer from fever, chills, erythema of 
the joints, or lymphadenopathy.  The examiner noted that the 
veteran walked without difficulty and that his shoulder and 
upper extremities were normal in appearance.  There was full 
range of motion in the upper body.  There was no sensitivity 
to skin pinch, a symptom typical of fibromyalgia.  There was 
no tenderness over the pelvic girdle, and the pelvic girdle 
was normal in appearance.  There was no edema, erythema, or 
effusion present.  X-ray studies were normal.  The veteran's 
symptoms did not meet the criteria for fibromyalgia,

On April 2001 VA examination of the joints, the examiner 
diagnosed, in pertinent part, mild degenerative disease of 
the lumbar spine with mild spondylosis.  Physical examination 
revealed evidence of pain and tenderness to palpation.  

On April 2001 VA examination of the spine, moderate loss of 
lordosis of the lumbar spine was noted.  There was lumbar 
pain, and posture was abnormal.  His gait was abnormal.  The 
examiner diagnosed moderate spondylosis of the lumbar spine 
and mild lumbar spine degenerative disease.  

On April 2001 VA psychiatric examination, the veteran 
complained of fear, panic, suicidal ideation, memory loss, 
anger, easy frustration, and low self-esteem.  He stated that 
he rarely left the house and indicated that he slept poorly.  
The veteran stated that he did not wish to act on his 
suicidal thoughts, but he did say that he wanted to be dead.  
Objectively, the examiner indicated that there were no 
delusions or hallucinations, and the veteran maintained 
personal hygiene and was able to undertake the activities of 
daily living.  He was oriented to person, place, and time, 
his memory was intact, and he did not have obsessive 
thoughts.  His speech was normal, and no irrelevant or 
obscure speech patterns were noted.  The examiner stated that 
the veteran was depressed and anxious and had impaired 
impulse control.  The examiner diagnosed dysthymic disorder 
and assigned a global assessment of function (GAF) score of 
50.  

In August 2001, the veteran submitted information on 
fibromyalgia obtained from a web site.  

By March 2002 rating decision, the RO granted an increased 
rating for the veteran's dysthymia.  A 30 percent evaluation 
was granted effective October 24, 1995 and a 50 percent 
evaluation effective November 7, 1996.  

In January 2003, the veteran testified that he had frequent 
nightmares and difficulty sleeping and concentrating.  He 
also stated that he was forgetful and suffered from low self-
esteem.  He indicated that he contemplated suicide that 
included actual attempts and that he had unexplained anger.  
He testified that he rarely left the house and that he was 
fearful.  He said that he slept a lot, watched television, 
and read the paper but that he did not do much else.  He was 
"waiting to die."  He did not interact with many people and 
said that he always "watched his back."  He indicated that 
he did not have contact with family members.  According to 
him, he last worked in 1995 when he was fired from his job.  
He explained that he worked as a corrections officer and that 
his mental stability was questioned.  He stated that he was 
taking psychotropic medication.  With respect to his low 
back, he stated that it caused constant pain that radiated 
down his legs and that that was exacerbated by any activity 
such as loading the dishwasher.  On a scale of one to 10, he 
assessed his pain as a five on average.  He testified that he 
had muscle spasms and that he could not bend forward very 
far.  He was restricted to lifting 10 or 15 pounds.  He 
testified that he use a cane.  He took analgesics to 
alleviate the pain.  With respect to his fibromyalgia, he 
indicated that he suffered from pain in his thighs, hands, 
wrists, and feet.  

Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2002).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2002).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2002), 
which require the evaluation of the complete medical history 
of the veteran's condition.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(2002).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2002).

Pyramiding, that is rating the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service-
connected disabilities.  38 C.F.R. § 4.14.  It is possible 
for a veteran to have separate and distinct manifestations 
from the same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlaps the symptomatology of 
the other condition.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  

In determining the proper rating to be assigned a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  However, the 
assignment of a particular diagnostic code is completely 
dependent on the facts of a particular case.  Butts v. Brown, 
5 Vet. App. 532 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Tedeschi v. Brown, 7 
Vet. App. 411 (1995).  

In determining the degree of limitation of motion, 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 (2002) are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

As to joints, in particular, the factors of disability reside 
in reductions of normal excursion of movements in different 
planes.  Inquiry will be directed to more or less than normal 
movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Schedule is to recognize actually painful, 
unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

The Court has been held that consideration of functional loss 
due to pain is not required when the current rating is the 
maximum disability rating available for limitation of motion.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The provisions of 38 C.F.R. § 4.27 (2001) provide that 
unlisted disabilities requiring rating by analogy will be 
coded with the first two numbers of the schedule provisions 
for the most closely related body part and "99." Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned. The 
additional code is shown after a hyphen. Regulations provide 
that when a disability not specifically provided for in the 
rating schedule is encountered, it will be rated under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous. 38 C.F.R. § 4.20 
(2001).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence relating to a veteran's claim are in approximate 
balance, thereby creating a reasonable doubt as to the merits 
of a claim, the veteran prevails.  Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Analysis

Fibromyositis

The veteran has complained of migratory joint pain.  However, 
on April 2001 no fibromyalgia was found and fibromyositis was 
not even mentioned as a possible diagnosis.  Indeed, X-ray 
studies of the joints, with the exception of the low back, 
were normal, and typical symptoms associated with 
fibromyalgia were absent.

The veteran's disability is evaluated as noncompensable under 
38 C.F.R. § 4.71a, Diagnostic Code 5099-5024.  As noted 
above, Diagnostic Code 5099 indicates that the disability has 
been rated by analogy to a similar disability.  See 38 C.F.R. 
§§ 4.20, 4.27.  

Diagnostic Code 5024 involves tenosynovitis.  A note under 
Diagnostic Code 5024 specifies that the diseases evaluated 
under Diagnostic Codes 5013 through 5024 (except gout) will 
be rated on limitation of motion of affected parts, as 
arthritis, degenerative.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 applies to degenerative arthritis and is only applied 
where the limitation of motion is noncompensable under the 
diagnostic code(s) pertinent to the specific joint or joints 
involved.  This code provides that when limitation of motion 
is noncompensable, a 10 percent rating is for application for 
each such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by evidence of swelling, muscle spasm, 
or painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.

Because no specific diagnosis with respect to the veteran's 
pain was found, and no arthritis was diagnosed, a compensable 
evaluation is denied.  38 C.F.R. § 4.71a, Diagnostic Code 
5099-5024.  The Board notes that chronic pain was found to be 
a psychiatric, not a physical, diagnosis.

Consideration has also been given to the potential 
application of various provisions of 38 C.F.R. Parts 3 and 4 
(2002) whether or not raised by the veteran, as required by 
Schafrath, supra.  However, the Board finds no basis on which 
to assign a compensable disability evaluation in that the 
veteran manifests no separate and distinct symptoms of 
fibromyalgia or fibromyositis not contemplated in the 
currently assigned zero percent rating permitted under the 
Schedule.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.



Low back disability 

The veteran's low back disability is rated 40 percent 
disabling under Diagnostic Code 5292.  Under Diagnostic Code 
5292, a 10 percent rating is assigned for slight limitation 
of motion of the lumbar spine, a 20 percent evaluation is 
assigned for moderate limitation of motion, and a 40 percent 
evaluation is assigned for severe limitation of motion. 38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  As the veteran 
is in receipt of the highest evaluation available under this 
diagnostic code, an increased rating under Diagnostic Code 
5292 is not warranted.  

Diagnostic code 5293, pertaining to intervertebral disc 
syndrome is inapplicable because the veteran has not been 
diagnosed with that disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002), 67 Fed. Reg. 54345-54349 (August 
22, 2002).

Lumbosacral strain is rated under Code 5295.  With muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in a standing position, a 20 percent 
rating is warranted.  Where symptoms are severe with listing 
of the whole spine to the opposite side; positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, a loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, a 40 percent rating is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  Lumbosacral strain was not diagnosed, 
as such, Diagnostic Code 5295 is not applicable.  In any 
event, however, a rating under this diagnostic code in 
conjunction with the veteran's present rating would 
constitute prohibited pyramiding.  See 38 C.F.R. § 4.14; 
Esteban, supra.  

The Board notes that Diagnostic Code 5003 is inapplicable.  
Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Where the limitation of 
motion of the specific joint or joints involved is 
noncompensable, under the applicable diagnostic codes, a 
rating of 10 percent is warranted where arthritis is shown by 
X-ray and where limitation of motion is objectively confirmed 
by evidence of swelling, muscle spasm, or painful motion.  
Id.  The veteran has already been rated 40 percent disabled 
under Diagnostic Code 5292 pertaining to limitation of motion 
of the lumbar spine.  A simultaneous rating under Diagnostic 
Code 5003 would constitute prohibited pyramiding.  See 
38 C.F.R. § 4.14; Esteban, supra.  

The Board has considered application of 38 C.F.R. §§ 4.40 and 
4.45 in light of the Court's ruling in DeLuca, supra.  The 
provisions of 38 C.F.R. § 4.59 have also been considered.  In 
that regard, the veteran has complained of constant pain in 
the low back.  The Board recognizes that clinicians have 
noted the presence of pain and fatigability in the low back.  
However, the Board finds that an additional evaluation for 
pain and limitation of function under these codes is not 
appropriate in this instance.  The veteran has already been 
maximally compensated for limitation of motion of the lumbar 
spine under Diagnostic Code 5292.  Thus, he has already been 
compensated for functional loss and painful motion.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  The rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice or more for the same symptomatology; such a 
result would overcompensate him for the actual impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.14.

Consideration has also been given to the potential 
application of various provisions of 38 C.F.R. Parts 3 and 4 
(2002) whether or not raised by the veteran, as required by 
Schafrath, supra.  However, the Board finds no basis on which 
to assign a higher disability evaluation in that the veteran 
manifests no separate and distinct symptoms of low back 
disability not contemplated in the currently assigned 40 
percent rating permitted under the Schedule.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.



Dysthymia

During the pendency of the appeal, the criteria for rating 
psychiatric disorders were revised, effective November 7, 
1996.  Either the old or new rating criteria may apply, 
whichever are most favorable to the veteran, although the new 
rating criteria are only applicable to the period since they 
became effective.  VAOPGCPREC 3-2000; Karnas, supra.

The "old" criteria, in effect prior to November 7, 1996, 
provide that dysthymia be rated 30 percent disabling when it 
produces definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
and psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  [The term 
"definite" for a 30 percent rating means distinct, 
unambiguous, and moderately large in degree, more than 
moderate but less than rather large.  VAOPGCPREC 9-93.]  A 50 
percent rating is assigned when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired, and when by reason of psychoneurotic 
symptoms the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is assigned when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating is warranted when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or a demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Under the "new" rating criteria, which became effective on 
November 7, 1996, a 30 percent rating is assigned for a 
mental disorder when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is warranted 
for when there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is assigned when the psychiatric condition 
produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
assigned when there is total occupational or social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place, 
memory loss for names of close relatives, own occupation, or 
name.  38 C.F.R. § 4.130, Diagnostic Code 9433 (2002).

The GAF is a scale reflecting the "'psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness.'"  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).

A GAF score of 41-50 contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Id.

For the period prior to November 7, 1996, the veteran's 
dysthymia must be evaluated under the old criteria only.  See 
VAOPGCPREC 3-2000; Karnas, supra.  Before that date, the 
evidence indicates complaints of depression and anger.  
Objectively, the veteran was described as anxious.  However, 
at that time, the veteran was pursuing higher education.  A 
50 percent evaluation under the old criteria would entail 
such symptoms as an inability to establish or maintain 
effective or favorable relationships with people and 
considerable industrial impairment.  The Board is of the 
opinion that the fact that the veteran was enrolled at a 
local college in which he had achieved junior status 
militates against the assignment of a 50 percent disability 
rating.  The wherewithal required to pursue upper level 
college courses signals that the veteran did not experience 
"considerable industrial impairment."  Also, presumably, 
college studies would not have been possible had the 
veteran's ability to maintain effective or favorable 
relationships been considerably impaired.  Thus, again, a 50 
percent rating for the period prior to November 7, 1996 is 
denied.  

Beginning November 7, 1996, the veteran's dysthymia must be 
evaluated under both the old and new criteria.  Id.  Under 
the old criteria, a 70 percent evaluation is warranted.  The 
veteran's concentration is impaired, he minimizes time spent 
outside of the house, he sleeps poorly, and has complained of 
suicidal ideation.  His avoidance of contact with others, in 
the Board's view, severely impairs his ability to obtain and 
retain employment.  His GAF score was assessed as 50, 
indicative of serious symptoms.  As such, a 70 percent 
evaluation is warranted under the old criteria.  A 100 
percent evaluation under the old criteria, however, is 
denied.  Such as evaluation would entail such symptoms as 
gross repudiation of reality, disturbance of thought, 
confusion, a profound retreat from mature behavior, and the 
like.  The veteran's hygiene has been described as good, his 
thought process has been found to be normal, as was his 
speech.  He is able to undertake the activities of daily 
living, he is oriented to person, place, and time, and is 
able to conduct the activities of daily living.  Because the 
veteran is deeply rooted in reality, is not confused, and 
does not display the very severe symptoms associated with a 
100 percent evaluation under the old criteria for a 100 
percent evaluation, a 100 percent evaluation under the old 
criteria is denied.

The Board need not undertake an analysis of whether the 
veteran warrants a 70 percent evaluation under the new 
criteria because such an evaluation has already been granted 
under the old criteria.  See Soyini, supra.  The Board will 
therefore examine only whether the veteran is entitled to a 
100 percent evaluation under the new criteria.  A 100 percent 
evaluation under the new criteria would entail symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living, 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or name.  The veteran is 
capable of performing the activities of daily living and 
maintains good hygiene.  His thought process is intact, and 
he has good insight.  He is oriented to person, place, and 
time, and does not suffer from delusions or hallucinations.  
Because the veteran does not suffer from these very 
debilitating symptoms, a 100 percent evaluation under the new 
criteria is denied.

Consideration has been given to the potential application of 
various provisions of 38 C.F.R. Parts 3 and 4 (2002) whether 
or not raised by the veteran, as required by Schafrath, 
supra.  However, the Board finds no basis on which to assign 
a higher disability evaluation in that the veteran manifests 
no separate and distinct symptoms of dysthymia not 
contemplated in the currently assigned 30 and 70 percent 
ratings permitted under the Schedule.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to warrant an evaluation in excess of 
30 percent for the period prior to November 7, 1996 or an 
evaluation in excess of 70 percent for the period that 
follows.


ORDER

An evaluation in excess of 30 percent for dysthymia for the 
period prior to November 7, 1996 is denied.

An evaluation of 70 percent for dysthymia for the period 
beginning November 7, 1996 is granted.

An evaluation in excess of 40 percent for the veteran's low 
back disability is denied.

A compensable evaluation for fibromyositis is denied.


REMAND

By July 2002 rating decision, the RO denied entitlement to 
TDIU benefits.  The veteran filed a timely notice of 
disagreement with respect to this issue in January 2003.  See 
38 C.F.R. §§ 20.200, 20.201. 20.302(a) (2002).  The RO has 
not issued a statement of the case regarding that matter.  
When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and RO failure to issue 
same is a procedural defect.  Manlincon v. West, 12 Vet. App. 
238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995).  

Pursuant to 38 C.F.R. § 19.9(a) (amended effective Oct. 8, 
1997), if further evidence or clarification of the evidence 
or correction of a procedural defect is essential for a 
proper appellate decision, the Board is required to remand 
the case to the RO for necessary action.  Therefore, the 
Board must remand this aspect of the veteran's claim for 
preparation of a statement of the case as to entitlement to 
TDIU benefits.  See VAOPGCPREC 16-92 (July 24, 1992).

Thus, the case is remanded for the following action:

1.  The RO must issue a statement of the 
case concerning the issue of entitlement 
to TDIU benefits, including all 
applicable law and regulations.  The 
veteran should, of course, be advised of 
the time period within which to perfect 
his appeal.  38 C.F.R. § 20.302(b) 
(2002).  

2.  Then, only if he perfects his appeal 
with a timely filed substantive appeal, 
the RO must review the claims file and 
ensure that all notification and 
development action is completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A and 5107 (West 2002) 
are satisfied.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
Court for additional development or other appropriate action 
must be handled expeditiously.  See The Veterans' Benefits 


Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical & Statutory Notes). 



	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


